DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 12 January 2021, filed with the Reply under 1.111 to Pre-Interview Communication as part of the FAI Pilot Program. As directed by the amendment: Claims 2-21 have been amended, Claim 1 has been cancelled,  and no claims have been added.  Thus, Claims 2-21 are presently pending in this application.
The Applicant indicated that they are waiving the right to receipt of a First-Action Interview Office Action. The proposed amendments submitted 12 January 2021 have been ENTERED.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  the claims recite “the other half of the wires”. It appears that this is intended to recite “the second quantity of the wires” to match the language in the preceding claims.  Appropriate correction is required.
Claims 19 and 21 are objected to because of the following informalities:  the claims recite “the other half of the wires”. It appears that this is intended to recite “the second portion of the wires” to match the language in the preceding claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Melanson et al. (US Publication No. 2018/0116678) in view of Werneth et al. (US Publication No. 2012/0283585).
Regarding Claim 11,  Melanson et al. discloses a partially intertwined expandable member, the expandable member (Abstract, 1020, Figs. 47A-B, 3000, 3040, Figs. 86C, 87C, 89A-B, 90A-C, Paragraph0012, 0016-0018,  0109, 0219-0220, 0305) being self-expanding between a compressed state and an expanded state, the expandable member comprising: a proximal end; a distal end (proximal and distal ends of member 1020, Figs. 47A-B, 3000, 3040, Figs. 86C, 87C, 89A-B, 90A-C); a longitudinal axis (axis, Figs. 47A-B, 86C, 87C, 89A-B, 90A-C); a distal segment comprising a plurality of wires (1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319), each wire of the plurality of wires having a bend including a wire segment on each side of the bend (multiple bends including wires on each side, 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319), the bends defining the distal end of the expandable member (bends defining edges/ends of member, see wire bends of 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319), the wire segments (intertwined/twisted wire segments, 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319) intertwined together from the distal end of the expandable member towards the proximal end of the expandable member (wire segments intertwined together toward ends, 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319); and a proximal segment proximal to the distal segment (proximal segments of wires, 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319), the proximal segment comprising the plurality of wires, the plurality of wires extending parallel to the longitudinal axis (wire segments to for structure intertwined to form which extends generally parallel to longitudinal axis, 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319), a first portion of the wires of the plurality of wires being truncated (truncated distal ends to form barbs/anchors 1100, Figs. 47A-B, 3090, 3094, Figs. 86C, 87C, 89A-B, 90A-C, Paragraph 0220, 0284-0285, 0326-0328) distal to the proximal end of the expandable member, and a second portion of the wires of the plurality of wires defining the proximal end of the expandable member (wire segments bending to form spokes, which bend parallel to londitudinal axis, see segments 1032, Figs. 47A-B, 3061, 3062, Figs. Figs. 86C, 87C, 89A-B, 90A-C), the second portion of the wires of the plurality of wires bending towards the longitudinal axis to form spokes and bending parallel to the longitudinal axis (at hub 3050, Figs. 86C, 87C, 89A-B, 90A-C ) for attachment to an elongate member (3224, 4240, Fig. 92, at hub 3050, Figs. 86C, 87C, 89A-B, 90A-C).  Melanson et al. discloses a structure that appears would be capable of supporting an electrode array (Abstract, 1020, Figs. 47A-B, 3000, 3040, Figs. 86C, 87C, 89A-B, 90A-C, Paragraph0012, 0016-0018, 0109, 0219-0220, 0305), but does not specifically disclose wherein the expandable member is “for supporting an electrode array”.  However, Werneth et al. teaches an expandable member (576, Fig. 32, 600, Fig. 34A, Abstract, Paragraph 0128) comprising braided wire segments (576, 578, Fig. 32, 610, 604, Fig. 34A, braided structures of Figs. 36A-B, Paragraph 0128, 0111) which support an electrode array (Paragraph 0076, 0078, 0100, 0111-0113, 0128). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the expandable member disclosed by Melanson et al. to support an electrode array as taught by Werneth et al., in order to provide monitoring/sensing or stimulation functions for tissue, as also taught by Weneth et al. (Paragraph 0076, 0078, 0100). 
Regarding Claim 5, Melanson et al. discloses a partially braided expandable member (Abstract, 1020, Figs. 47A-B, 3000, 3040, Figs. 86C, 87C, 89A-B, 90A-C, Paragraph0012, 0016-0018,  0109, 0219-0220, 0305), the expandable member being self-expanding between a compressed state and an expanded state (Abstract, 1020, Figs. 47A-B, 3000, 3040, Figs. 86C, 87C, 89A-B, 90A-C, Paragraph0012, 0016-0018,  0109, 0219-0220, 0305), the expandable member comprising: a proximal end; a distal end (proximal and distal ends of member 1020, Figs. 47A-B, 3000, 3040, Figs. 86C, 87C, 89A-B, 90A-C); a longitudinal axis (axis, Figs. 47A-B, 86C, 87C, 89A-B, 90A-C); 
a distal segment comprising a plurality of wires (1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319), each wire of the plurality of wires having a bend including a wire segment on each side of the bend (multiple bends including wires on each side, 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319), the bends defining the distal end of the expandable member (bends defining edges/ends of member, see wire bends of 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319), the wire segments braided together  (intertwined/twisted wire segments, 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319)  from the distal end of the expandable member towards the proximal end of the expandable member (wire segments intertwined together toward ends, 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319), wherein the distal segment comprises a first portion having a braid property and a second portion having a second braid property different than the first braid property (wire segments have different bend angles/patterns, 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319); and a proximal segment proximal to the distal segment (proximal segments of wires, 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319), the proximal segment comprising the plurality of wires, the plurality of wires extending parallel to the longitudinal axis (wire segments to for structure intertwined to form which extends generally parallel to longitudinal axis, 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319), -3-Application No.: 17/018,887 Filing Date:September 11, 2020a first quantity of the wires of the plurality of wires being truncated (truncated distal ends to form barbs/anchors 1100, Figs. 47A-B, 3090, 3094, Figs. 86C, 87C, 89A-B, 90A-C, Paragraph 0220, 0284-0285, 0326-0328) distal to the proximal end of the expandable member, and a second quantity of the wires of the plurality of wires defining the proximal end of the expandable member (wire segments bending to form spokes, which bend parallel to londitudinal axis, see segments 1032, Figs. 47A-B, 3061, 3062, Figs. Figs. 86C, 87C, 89A-B, 90A-C), the second quantity of the wires of the plurality of wires bending towards the longitudinal axis to form spokes and bending parallel to the longitudinal axis at hub 3050, Figs. 86C, 87C, 89A-B, 90A-C ) for attachment to an elongate member (3224, 4240, Fig. 92, at hub 3050, Figs. 86C, 87C, 89A-B, 90A-C), wherein end portions of the plurality of wires in the proximal segment are positioned in side-by-side pairs parallel to the longitudinal axis (wire segments bending to form spokes, which bend parallel to londitudinal axis, and positioned side by side, see segments 1032, Figs. 47A-B, 3061, 3062, Figs. Figs. 86C, 87C, 89A-B, 90A-C). Melanson et al. discloses a structure that appears would be capable of supporting an electrode array (Abstract, 1020, Figs. 47A-B, 3000, 3040, Figs. 86C, 87C, 89A-B, 90A-C, Paragraph0012, 0016-0018, 0109, 0219-0220, 0305), but does not specifically disclose wherein the expandable member is “for supporting an electrode array”.  However, Werneth et al. teaches an expandable member (576, Fig. 32, 600, Fig. 34A, Abstract, Paragraph 0128) comprising braided wire segments (576, 578, Fig. 32, 610, 604, Fig. 34A, braided structures of Figs. 36A-B, Paragraph 0128, 0111) which support an electrode array (Paragraph 0076, 0078, 0100, 0111-0113, 0128). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the expandable member disclosed by Melanson et al. to support an electrode array as taught by Werneth et al., in order to provide monitoring/sensing or stimulation functions for tissue, as also taught by Weneth et al. (Paragraph 0076, 0078, 0100). 
Regarding Claims 6, 12 and 13, Melanson et al. discloses the expandable member further wherein the distal segment comprises a first segment having a braid property and a second segment having a second braid property different than the first braid property (wire segments have different bend angles/patterns when interconnected, 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319), wherein the first braid property comprises braid angle and the second braid property comprises braid angle, and wherein the second braid angle is greater than the first braid angle (wire segments have different bend angles/patterns when interconnected, some angle patterns greater, 1032, 1100, 1060, Figs. 47A-B, 3082, 3086, 3087, Figs. 86C, 87C, 89A-B, 90A-C, Paragraphs 0219-0220, 0305, 0317-0319).  
Regarding Claim 14, Melanson et al. discloses the expandable member further wherein end portions of the plurality of wires in the proximal segment are positioned in side-by-side pairs parallel to the longitudinal axis (wire segments bending to form spokes, which bend parallel to londitudinal axis, and positioned side by side, see segments 1032, Figs. 47A-B, 3061, 3062, Figs. Figs. 86C, 87C, 89A-B, 90A-C).  
Regarding Claim 19, discloses the expandable member further wherein the other half of the wires of the plurality of wires extends to a proximal hub system (2050, Fig. 86C, 89A-B, 90A-C, central hub of Fig. 47A-B, Paragraph 0307).  
Claims 8, 9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Melanson et al. in view of Werneth et al., further in view of Dalbec et al. (US Publication No. 2007/0093803, previously cited).
Regarding Claims 8 and 18, Melanson et al. and Werneth et al. in combination discloses the expandable member including pairs of side-by-side wires (wire segments bending to form spokes, which bend parallel to londitudinal axis, and positioned side by side, see segments 1032, Figs. 47A-B, 3061, 3062, Figs. Figs. 86C, 87C, 89A-B, 90A-C), but does not disclose polymer tubing covering a portion of the wires. Dalbec et al.  teaches a partially woven expandable member for supporting an electrode array (Abstract, 108, 120, Fig. 2B, 160, 7A, 7B, Paragraph 0043, 0070) wherein polymer tubing covers at least a portion of the wires (Paragraph 0070). It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to include a polymer tubing covering a portion of the wire segments as taught by Dalbec et al. in the expandable member disclosed by Melandon et al. and Weneth et al. in combination, in order to either form or attach the electrodes, as also taught by Dalbec et al. (Paragraph 0070).
Regarding Claims 9 and 20, Melanson et al. and Werneth et al. in combination discloses the expandable member further  including a proximal hub system comprising an outer band (2050, Fig. 86C, central hub of Fig. 47A-B, Paragraph 0307) but does not specifically disclose an inner band radially inward of the outer band; and an adapter including a first longitudinal segment radially inward of the outer band and a second longitudinal segment radially inward of the inner band, the other end portions of the wires radially inward of the inner band.  Dalbec et al. teaches a partially woven expandable member for supporting an electrode array (Abstract, 108, 120, Fig. 2B, 160, 7A, 7B, Paragraph 0043, 0070), an inner band (104, Figs. 2B, 3A) radially inward of the outer band (102, Figs. 2B, 3A); and an adapter (150, Fig. 4H, 144, Fig. 5A-B, Paragraph 0058-0061)  including a first longitudinal segment radially inward of the outer band and a second longitudinal segment radially inward of the inner band, the other end portions of the wires (160, Figs. 5A-B) radially inward of the inner band.  It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to include an inner band radially inward of the outer band; and an adapter including a first longitudinal segment radially inward of the outer band and a second longitudinal segment radially inward of the inner band, the other end portions of the wires radially inward of the inner band, as taught by Dalbec et al. in the expandable member disclosed by Melandon et al. and Weneth et al. in combination, in order to promote uniform spacing and flexing of the wires, as also taught by Dalbec et al. (Paragraph 0054).
Allowable Subject Matter
Claims 2-4 are allowed. The prior art does not specifically disclose an expandable member with the specific braided structure including wire segments with the explicit pattern of composition as required by Claim 2 as amended. 
Claims 7, 10, 15-17, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if Claims 10 and 21 are amended to overcome the Claim Objections described above. These claims recite similar structure requirements as Claims 2-4. 
Response to Arguments
The Applicant’s arguments filed in the Response filed 12 January 2021 with respect to the previous 35 USC 102(a)(1) and 103 rejections of Claims 5-6, 8-9, 11-14, and 18-20  have been fully considered. The Applicant specifically argues (Page 9 of Response filed 12 January 2021) that the previously cited Waldhauser, Dong, and Dalbec references do not disclose all of the claimed elements of independent Claims 2-21 as amended, and particularly does not disclose ‘braided together’ or ‘intertwined together” wire segments. However, these arguments are considered moot due to the new 35 USC 103 rejections made above with the addition of new references Melandon et al. and Weneth et al., which teach disclose ‘braided together’/‘intertwined together” wire segments. 
No additional specific arguments were presented with respect to dependent Claims 3-4, 6-10, and 12-21, or specifically with respect to the previously cited Dalbec et al. reference. Therefore, Claims 5-6, 8-9, 11-14, and 18-20 are rejected as described in detail above. 
Claims 2-4 are allowed, and Claims 7, 10, 15-17, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if Claims 10 and 21 are amended to overcome the Claim Objections described above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792